                                                                                                                                             KM




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:
    CHARDAE AVIANCE CADENA                                                                     Case No.18-02313-MH3-13
    2517 ALLENWOOD DR
                                                                                               11/21/2018
    NASHVILLE, TN 37207

    SSN XXX-XX-2656


                                         ORDER DISMISSING CHAPTER 13 PETITION
                                                 FOR NON-COMPLIANCE

         Pursuant to the Chapter 13 petition and plan filed with this court , the debtor(s) was ordered to pay the Chapter 13 Trustee a specified
portion of the future income through a payroll deduction or by a direct payment . There being no response to the Trustee's motion within the
time prescribed by Local Rule 9013-1(a), the Trustee's motion is uncontested. It is therefore,

         Ordered that the Chapter 13 petition is dismissed for failure of the debtor to abide by the orders of this court; It is further ,

        Ordered that in the event the Trustee has not received funds sufficient to pay the required filing fee , and if that fee has not otherwise
been paid, the debtor shall immediately transmit the amount to the clerk of the Bankruptcy Court . In no event shall the debtor fail to make this
payment later than thirty (30) days from the date of this order.



 APPROVED:                                                                                       THIS ORDER WAS SIGNED AND ENTERED
                                                                                                 ELECTRONICALLY AS INDICATED AT THE
  /s/ Henry E. Hildebrand, III                                                                   TOP OF THE FIRST PAGE.
  HENRY E. HILDEBRAND, III
  CHAPTER 13 TRUSTEE
  P O BOX 340019
  NASHVILLE, TN 37203
  PHONE: 615-244-1101
  FAX: 615-242-3241
  pleadings@ch13nsh.com




             Case 3:18-bk-02313              Doc 44       Filed 11/23/18 Entered 11/23/18 21:01:07                          Desc Main
                                                          Document Page 1 of 1
